DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 9 item S927 ‘write addr0 completion’ should be ‘write addr0 pre-completion’.
Applicant is asked to fix the drawing in FIG. 9.

Claim Status
Claims 1-19 are pending 
Claims 1-19 are rejected under 35 USC § 103

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020, 10/20/2020, 08/16/2021, 12/28/2021, 01/11/2022 and 7/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
Applicant argues that McKean/Lee/Benjamini/King fails to disclose the amendment i.e. the scheduler outputs a read command corresponding to a same address as the address of the main memory corresponding to the write command in response to reception of the pre-completion response. 
Examiner added new prior art from King et al. (US 20210157590 A1) which makes this argument moot. Examiner also added pe2e_search_note as OA.APPENDIX that contains a number of other prior arts that teaches store-to-load forwarding which maps the amendment.
Applicant’s amendment states that scheduler outputs a read command to a same address of a prior write command in response to reception of pre-completion response. To determine the address of the load the scheduler needs to issue the load to execution unit for calculating the virtual address which probably happens before the reception of pre-completion response and only the data forwarding phase happens after reception of pre-completion response when virtual or physical address for both (load/store) is calculated. King teaches a reservation station and a load/store unit and the combination works similar to the combination of scheduler and hazard filter. Identifying by the load/store unit that a store (having same address as a younger load) is in flight for writing data to memory system is similar to having pre-completion response and forwarding the data to the read/load command is similar to providing the data to the scheduler/reservation station (King [0001], [0014]-[0020], [0028]-[0033]).   
Examiner recommends considering the other prior arts quoted n pe2e_search_note that also teach same concept before amending the amendment so that it can overcome those arts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

 Claims 1, 3, 6, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McKean et al. (US 20170046259 A1) in view of Lee et al. (US 20100287333 A1) in view of BENJAMINI et al. (US 20180074850 A1) further in view of King et al. (US 20210157590 A1).

Regarding claim 1 McKean discloses a memory controller comprising (McKean: Fig. 1 and section [0017]: computing system - combination of host 102 and storage system 104.): 
a main memory (McKean: Figure 1: Storage devices 114) [configured to temporarily store data read from a non-volatile memory]; 
a processor configured to generate commands for accessing data stored in the main memory(McKean: [0017]: "... Accordingly, each host 102 and storage system 104 includes at least one computing system, which in turn includes a processor such as a microcontroller or a central processing unit (CPU) operable to perform various computing instructions. ..."); 
[a scheduler configured to store the commands and output the commands according to a preset criterion] 
a cache memory configured to cache and store data accessed by the processor among the data stored in the main memory(McKean: Figure 1, cache 122, [0028]: "... The storage system 104 may also include one or more non-volatile discrete caches 122…." ); and 
a hazard filter configured to store information on an address of the main memory corresponding to a write command among the commands, provide a pre-completion response for receiving the write command to the scheduler upon receiving the write command from the scheduler, and provide the write command to the main memory, wherein the pre-completion response is provided to the scheduler before writing data corresponding to the write command to the main memory (Spec Fig. 9-10, section [0144]-[0173] teaches that the address info is stored in the hazard filter once the write command passes the cache i.e. write data is either written or the cache line is modified to be dirty. The pre-completion response is sent once the write command reaches the hazard filter which happens after the write happens to the cache. McKean: [0027] "... Once the second storage controller 108 has cached a redundant copy of the transaction's data and/or metadata, the storage system 104 may provide the initiating host 102 with a transaction completion response even if the transaction has not yet written to the storage device 114. ...". McKean's completion response after caching write data is similar to applicant's pre-completion response for the write command. The logic block in McKean's storage system that stores the write address (for writing data to cache and memory) and issues the write completion response after caching the data is logically/functionally similar to the hazard filter which does the same thing even though McKean did not separately name this logic block that are within the storage system 104.). 

McKean teaches memory controller, main memory, processor generating memory access commands, cache memory and hazard filter to provide write pre-completion response. However, McKean does not explicitly teach main memory temporarily storing data read from the non-volatile memory. 
Lee teaches a main memory configured to temporarily store data read from a non-volatile memory (Lee: [0039]-[0040], [0052], [0056] teaches a buffer memory 200, SSD controller 100 controlling  operations for reading and writing data in buffer memory 200. Lee [0052] teaches a read operation of SSD 500, a read command is transmitted to SSD 500 from host 900, read data is transmitted from storage medium 300 and temporarily stored in buffer memory 200.);
Both McKean and Lee represent works within the same field of endeavor, namely data storage management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply McKean in view of Lee as it represents a combination of known prior art elements according to known methods (data storage management of McKean using a buffer memory to temporarily store data being read from or written to memory) to yield a better and more efficient data storage management system (see also Lee [0039]-[0040], [0052], [0056]). 

McKean/Lee teaches memory controller, main memory, processor generating memory access commands, cache memory and hazard filter to provide write pre-completion response. However, McKean/Lee does not explicitly teach a scheduler that store commands and outputs them according to some preset criterion. 
 
Benjamini discloses a scheduler configured to store the commands and output the commands according to a preset criterion (All microprocessor executing instructions out of order uses a scheduler in some form that schedules instructions for execution after determining dependency and taking care of it. One example is Benjamini. Benjamini: Fig. 1, combination of scheduler 108 and schedule 102 constitutes the same thing as applicant’s scheduler. Benjamini: [0013]-[0017] teaches a scheduler that stores commands and outputs/schedules them for execution when the conditions for execution is met. ); 
 Both McKean/Lee and Benjamini represent works within the same field of endeavor, namely data storage management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply McKean/Lee in view of Benjamini as it represents a combination of known prior art elements according to known methods (data storage management of McKean/Lee using a scheduler to store and issue memory access commands as used by Benjamini) to yield a better data storage management system (see also Benjamini [0013]-[0017]). 
McKean/Lee/Benjamini/King teaches memory controller, main memory, processor generating memory access commands, cache memory, scheduler and hazard filter to provide write pre-completion response. However, McKean/Lee/Benjamini/King does not explicitly teach a read followed by a write to same address and forwarding the data to be written to the following read. 
King discloses wherein the scheduler outputs a read command corresponding to a same address as the address of the main memory corresponding to the write command in response to reception of the pre-completion response, and wherein the cache memory provides data corresponding to the read command to the scheduler while writing the data corresponding to the write command to the main memory (King: [0001], [0014]-[0020], [0028]-[0033] teaches a reservation station 212 (similar to a scheduler) which issues instruction and a load/store unit 214. Teaches a scenario [0033] (Fig. 3A) where a load instruction that loads from an address executes at a time where a store instruction, that writes to the same address, has at least partially executed but has not yet had results committed. Teaches store-to-load forwarding where data to be stored as part of store instruction is provided/forwarded to the load instruction. The combination of reservation station and the load/store unit works both as a scheduler and a hazard filter. Identifying by the load/store unit that a store (having same address as a younger load) is in flight for writing data to memory system is similar to having pre-completion response and forwarding the data to the read/load command is similar to providing the data to the scheduler/reservation station (King [0015]: load/store unit 214 write results to the common data bus 222 which may be read by reservation stations 212 for execution of dependent instructions)).
McKean/Lee/Benjamini and King represent works within the same field of endeavor, namely data storage management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply McKean/Lee/Benjamini in view of King as it represents a combination of known prior art elements according to known methods (data storage management of McKean/Lee/Benjamini using store-to-load forwarding as used by King where a younger load and an older store are accessing same memory location/address and the store is not committed yet) to yield a more efficient data storage management system (see also King [0001], [0014]-[0020], [0028]-[0033]).

Regarding claim 12, this claim contains all the limitations present in claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding claim 3 McKean/Lee/Benjamini/King discloses the memory controller of claim 1, wherein the scheduler outputs commands for different addresses among addresses of the main memory according to a sequence of the commands received from the processor (Benjamini: [0014] teaches the scheduler sequentially outputting the commands i.e. oldest one first for processing the memory accesses in received sequence). 

Regarding claim 6 McKean/Lee/Benjamini/King discloses the memory controller of claim 1, wherein when the data corresponding to the read command among the commands is absent in a cache line corresponding to an address of the read command, the cache memory transfers the read command to the hazard filter (McKean: [0052] teaches if the data is not present in the cache, storage controller retrieves the data from the storage device. Storage controller contains the logic to transfer the read operation from cache to storage and this logic block is similar to the hazard filter). 
Regarding claim 17, this claim contains all the limitations present in claim 6, and is rejected for the same reasons mutatis mutandis.
 
Regarding claim 10 McKean/Lee/Benjamini/King discloses the memory controller of claim 1, wherein the main memory is a dynamic random access memory (McKean: [0022] teaches that the storage devices can be volatile data storage medium. McKean [0024] teaches that volatile memory could be DRAM (dynamic random access memory)). 
 
Regarding claim 18, this claim contains all the limitations present in claim 10, and is rejected for the same reasons mutatis mutandis.

Regarding claim 11 McKean/Lee/Benjamini/King discloses the memory controller of claim 1, wherein the cache memory is a static random access memory (https://web.archive.org/web/20200323183619/https://en.wikipedia.org/wiki/Static_random-access_memory: shares the existing knowledge of designing cache with static random access memory or SRAM and designing main memory using dynamic random access memory. 'The term static differentiates SRAM from DRAM (dynamic random-access memory) which must be periodically refreshed. SRAM is faster and more expensive than DRAM; it is typically used for CPU cache while DRAM is used for a computer's main memory'. ). 
Regarding claim 19, this claim contains all the limitations present in claim 11, and is rejected for the same reasons mutatis mutandis.

Claims 2, 4-5, 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKean/Lee/Benjamini/King as applied to claims 1, 3, 6, 10-12 and 17-19 and further in view of Huang (US 20140325153 A1)

Regarding claim 2 McKean/Lee/Benjamini/King teaches all the limitation of claim 1. However, McKean/Lee/Benjamini/King did not explicitly teach halting second command until a pre-completion response for the first command to the same memory address is received.
Huang discloses the memory controller of claim 1, wherein when first and second commands corresponding to a same address among addresses of the main memory are sequentially input, the scheduler holds the second command without outputting the second command to the cache memory until a pre-completion response for the first command is received from the hazard filter (Huang: [0030] teaches handling a read after write condition for same address by halting the read address request from being scheduled until the prior write operation to the same address is complete.)
 
McKean/Lee/Benjamini/King and Huang represent works within the same field of endeavor, namely data storage management systems. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply McKean/Lee/Benjamini/King in view of Huang as it represents a combination of known prior art elements according to known methods (consecutive access to same memory location in McKean/Lee/Benjamini/King by halting second access until completion of first access to same location is done as used by Huang) to yield a hazard free and more reliable data storage management system (see also Huang [0030]).

Regarding claim 4 McKean/Benjamini/King/Huang discloses the memory controller of claim 1, wherein when the read command for the address of the main memory corresponding to the write command is input, the hazard filter provides the read command to the main memory after a write completion response for the write command is received from the main memory (Huang: [0030] "… the read arbiter 202 is further configured to have a RAW ( read after write) detection capability. ... In other words, the read operation of a memory address is ensured to be performed after the currently granted write operation of the same memory address is done, thus avoiding the undesired RAW hazard." Since the arbiter module (Huang:FIG. 2) carries out this task it also contains the logic block to execute this task which is similar to the logic in hazard filter that delays read command until the write to same address completes.).

Regarding claim 5 McKean/Benjamini/King/Huang discloses the memory controller of claim 1, wherein when the data corresponding to the read command among the commands is stored in a cache line corresponding to an address of the read command, the cache memory provides the data stored in the cache line to the scheduler (Huang: [0003] discloses that a read request may be served by the cache memory when the cache memory contains the data requested by the read request. Getting data from cache first if it is present there is a standard procedure in digital processing system).

Regarding claim 16, this claim contains all the limitations present in claim 5, and is rejected for the same reasons mutatis mutandis.
Regarding claim 7 McKean/Benjamini/King/Huang discloses the memory controller of claim 1, wherein the hazard filter includes a lookup table storing the information on the address of the main memory corresponding to the write command (Huang: [0030] teaches the read arbiter 202 is further configured to have a RAW (read after write) detection capability. This involves retaining/storing the write address to some buffer/table and comparing it with the read address. The block containing the write addresses to be compared is similar to the lookup table).
Regarding claim 13, this claim contains all the limitations present in claim 7, and is rejected for the same reasons mutatis mutandis.

Regarding claim 8 McKean/Benjamini/King/Huang discloses the memory controller of claim 7, wherein when a write completion response for the write command is received from the main memory, the hazard filter removes the information on the address of the main memory corresponding to the write command from the lookup table (Huang: [0025]-[0026]: teaches write address queue that contains the address/locations to write and the queue could be a FIFO or shared buffer. In either case the queue is a finite/fixed size temporary storage which contains addresses that needs to be used to complete write operations. Once the write completes and/or queue is full the entries having stale addresses needs to be replaced with new commands that needs to be used/executed to access memory.). 

Regarding claim 9 McKean/Benjamini/King/Huang discloses the memory controller of claim 1, wherein a plurality of addresses of the main memory are mapped with one address of the cache memory in caching data from the main memory to the cache memory (Huang: [0034]-[0036] teaches that the cache is an N-way set associative cache and needs tag matching. The tag matching indicates that all combination of the tag bits can map to the same set which is the same thing to have a plurality of addresses of the main memory mapping with one address of the cache memory).
 
Regarding claim 14 McKean/Benjamini/King/Huang discloses the memory controller of claim 13, wherein the hazard filter provides the read command to the main memory according to whether a main memory address corresponding to the read command is stored in the lookup table, in response to the read command among the commands (Huang: [0041] teaches fetching requested data from main memory if there is a cache miss. The read arbiter (Huang: FIG. 2) handles the read to main memory. Huang: [0030] teaches the read arbiter 202 is further configured to have a RAW (read after write) detection capability. This involves retaining/storing the write address to some buffer/table and comparing it with the read address and read address needs to be stored in a buffer as well in case the read needs to be halted until write is completed and once the write is complete the read is allowed to proceed. The block containing the logic to handle RAW and complete read transaction during a read miss is similar to the hazard filter which executes the same task).

Regarding claim 15 McKean/Benjamini/King/Huang discloses the memory controller of claim 12, wherein any empty cache line among the cache lines is configured to cache data from the area corresponding to the plurality of main memory addresses, the empty cache line storing no data (Huang: [0034]-[0036] teaches that the cache is an N-way set associative cache and needs tag matching. The tag matching indicates that all combination of the tag bits can map to the same set which is the same thing to have a plurality of addresses of the main memory mapping with one address of the cache memory. The cache line that maps to plurality of main memory addresses can be an empty cache line.)
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is included in pe2e_search_notes and is attached as OA.APPENDIX. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138 

/SHAWN X GU/
Primary Examiner, AU2138